The Honorable Mike Ross State Senator P.O. Box 374 Prescott, Arkansas 71857-0374
Dear Senator Ross:
This is in response to your request for an opinion on several questions concerning the appointment of directors of educational service cooperatives. Specifically, you note that A.C.A. § 6-13-1006(a) (Repl. 1993) provides that such boards shall consist "of one (1) representative of each school district board of directors within the boundary of the cooperative." You indicate that it has been the practice of the Prescott School District Board to select the superintendent as its representative. You ask whether this is consistent with the statute above. If the answer to that question is "yes," and if a person other than a member of the local school board may be appointed, you also posed three other questions as follows:
Can a person, who is not employed by the school district, be appointed?
  Can a person, who is not a resident of the school district, be appointed?
  Can a person, who is employed by the school district who is not a resident of the school district, be appointed?
It is my opinion that the answer to your first question is "no," and that and answer to your remaining questions is therefore unnecessary.
In my opinion the language of A.C.A. § 6-13-1006(a) is unambiguous. It clearly states that: "Each education service cooperative shall be governed by a board of directors consisting of one (1) representative of each school district board of directors within the boundary of the cooperative." If this language had been intended to include superintendents or other persons, it could have simply specified the inclusion of "one representative of each school district." In my opinion the inclusion of the language "one representative of each school districtboard of directors . . ." was intended to require the service of a member of the school board. Cf. Op. Att'y Gen. 94-253 (educational service cooperative employee may not hold school board director position, especially where he might be designated as the school board representative to the cooperative and supervise his own employment).
It is therefore my opinion that the answer to your first question is "no," and that an answer to your remaining questions is unnecessary.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh